“This supplemental Notice of Allowance (NOA) is to acknowledge the receipt of the foreign priority documents of this application with reference to the transmittal letter received on 06/01/2022. The application remains in condition for allowance for the reasons of record”

DETAILED ACTION
In application filed on 12/19/2019, Claims 1-5 and 8-20 are pending. Claims 11-5 and 8-20 are considered in the current office action. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2017-0077641, filed on June 19, 2017

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tae-Woong Koo on 02/24/2022.
The application has been amended as follows:
Claim 1 (currently amended): A device, comprising:
	a substrate having a top surface and a bottom surface opposite to the top surface; 
one or more side walls located adjacent to the substrate; and 
and one or more beams, a respective beam of the one or more beams having a bottom surface facing the top surface of the substrate and a top surface opposite to the bottom surface of the respective beam facing away from the top surface of the substrate, the respective beam being positioned adjacent to the substrate,
wherein the one or more beams extend from the one or more side walls and at least a portion of the respective beam is spaced apart from the top surface of the substrate to define one or more microfluidic channels to enable movement of a fluid by capillary force between the bottom surface of the respective beam and the top surface of the substrate along the one or more microfluidic channels;
Claim 6 (currently amended) (Canceled)
Claim 7 (currently amended) (Canceled) 
Claim 8 (Currently Amended) The device of claim [[6]]1, wherein:
the one or more side walls are in contact with the substrate, a respective side wall of the one or more side walls defining a path corresponding to a contact between the substrate and the respective side wall.
Claim 11 (Currently Amended) The device of claim [[6]]1, wherein:
the one or more side walls include a first side wall and a second side wall that is separated from the first side wall; and
the one or more beams include a first beam that extends from the first side wall and a second beam that extends from the second side wall.
Claim 12 (Currently Amended) The device of claim [[6]]1, wherein:
the one or more beams include two or more beams, including a first beam and a second beam that is separate from the first beam;
the first beam extends from a first wall location on a first side wall of the one or more side walls;
the second beam extends from a second wall location on the first side wall that is distinct from the first wall location; and
Claim 16 (Currently Amended) The device of claim [[6]]1, wherein:
the one or more side walls define one or more wells; and
the respective beam is coupled with a vertical divider to separate a respective well of the one or more wells into a first chamber on a first side of the vertical divider and a second chamber that is distinct from the first chamber, the second chamber being on a second side of the vertical divider that is opposite to the first side of the vertical divider.
Reasons for Allowance
Claims 1-5 and 8-20 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1-5 and 8-20 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claim 1 as a whole disclose the combination of steps of independent Claim 1 limitations. 
The closest prior art, Barholm-Hansen et al. (US20070286774A1) teaches a device, comprising:
a substrate (Para 0207; Fig 5b, ref. 31 referred to as cartridge base) having a top surface and a bottom surface opposite to the top surface (See Annotated Fig. 5b); one or more side walls (Fig. 2, refs. B1 and B2, referred to as borderlines) located adjacent to the substrate (Fig. 2); and 
one or more beams (Para 0164; referred to as lids), a respective beam (Para 0207; Fig 5b,ref. 37 referred to as lid) of the one or more beams (Para 0164; referred to as lids) having a bottom surface facing the top surface of the substrate and a top surface opposite to the bottom surface of the respective beam facing away from the top surface of the substrate (See Annotated Fig. 5b), the respective beam being positioned adjacent to the substrate (See Annotated Fig. 5b),
at least a portion of the respective beam is spaced apart from the top surface of the substrate (See Annotated Fig. 5b) to define one or more microfluidic channels (Para 0207; Fig 5b, ref. 33 referred to as flow channel) to enable movement of a fluid by capillary force between the bottom surface of the respective beam and the top surface of the substrate along the one or more microfluidic channels. The limitation “to enable movement of a fluid by capillary force between the bottom…”is interpreted as a method of intended use given patentable weight to the extent of effecting the flow channel to allow for capillary effect to be adjusted to a desired level in the capillary gap section, acting as a capillary pump for pulling the front of a flow through the flow channel (Para 0037). Please see MPEP 2114(II) for further details.

    PNG
    media_image1.png
    642
    1139
    media_image1.png
    Greyscale

Annotated Fig. 5b, Barholm-Hansen

However, Barholm-Hansen et al. (US20070286774A1) does not teach or fairly suggests the combination and steps of the limitation:
wherein the one or more beams extend from the one or more side walls (which are adjacent to the substrate).
Therefore Claims 1-5 and 8-20 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 1.
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       
/JENNIFER WECKER/Primary Examiner, Art Unit 1797